Title: From Thomas Jefferson to Albert Gallatin, 11 October 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     Oct. 11. 05.
                  
                  The reasons of the bank against importing coin seem good under their views of the subject, which perhaps are not broad enough.
                  I think Congress should renew the tender of foreign coins. but whether any alteration in the comparative value of Spanish gold should be made admits of question. I imagine Colo. Hamilton had assays made wherein he founded his rates of foreign coins. indeed I think I recollect his having stated in some of his reports the particulars of his assays. I am almost certain mr Rittenhouse on some occasion reported assays to Congress. their result I presume was agreeable to what the law established. the assay by the bank on two single pieces is on much too small a scale to shake the legal establishment. they should be made on large masses, and by persons known to us. if the assay of the bank be sufficient to excite any suspicion it would be better to instruct mr Patterson to have a sufficient assay made on a mass of Spanish gold & to report on the subject. if there be not considerable error in the present rate I should be against touching it. the merchants will soon learn to correct small errors in what they recieve in foreign countries, & for interior circulation a small error is unimportant. it is like the case of worn silver or gold. Affectionate salutations.
               